Citation Nr: 1224845	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-29 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied, amongst other issues, service connection for hearing loss of the right ear.  

A May 2012 brief from the Veteran's representative list an issue of service connection for vertigo.  In a September 2008 substantive appeal the Veteran indicated that he was only appealing the denial of service connection for right ear hearing loss.  As such, the issue of service connection for vertigo is not in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims, in essence, that service connection for right ear hearing loss is warranted based upon service incurrence.  He maintains that he was exposed to acoustic noise trauma during his service in Vietnam.  He related that he was exposed to grenade explosions, artillery, rocket and mortar attacks, and machine gun noise.  He also asserts that while in Vietnam, and since, he has had outer, middle, and inner ear infections of the right ear with draining.  He had tubes surgically place in his right ear.  The Board notes that the Veteran's service treatment records are negative for any diagnosis of otitis media in service.  In fact, on separation examination, the Veteran denied having any problems with his ears.

The Veteran underwent VA examination in May 2007.  The examiner related that service treatment records were silent for hearing loss.  It was the opinion of the medical examiner that the Veteran's present hearing impairment was not the result of acoustic trauma incurred during military service.  She stated that noise induced hearing loss occurs at the time of the exposure, not after the noise has ceased.  She provided no rationale for the opinion stated and did not point to any medical evidence supporting her conclusion.  

The Board is cognizant that the Veteran's hearing was within normal limits at the time of his separation; however, given that the claimed noise exposure is consistent with the circumstances of the Veteran's military service, the Board must also consider whether any current hearing loss is otherwise etiologically related to in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that although a hearing loss disability is not established at separation from service it may be established later "by submitting evidence that the current disability is causally related to service").  In this regard, as stated above, the VA examiner did not provide a rational as to why noise exposure, such as described by the Veteran in service, could not result in any current hearing loss irrespective of any hearing loss noted in service.  Additionally, an opinion is needed as to whether any service-connected tinnitus caused or aggravates (increases in severity) right ear hearing loss.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board cannot address the Veteran's contention that an in-service event (noise exposure) caused hearing loss first detected after service, which is essentially a 'delayed onset' or 'latent onset' theory of entitlement without these medical questions being addressed.  In light of the foregoing, the Board finds that the May 2007 VA examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audio examination by a physician to determine the nature and etiology of right ear hearing loss.  All necessary studies and/or tests should be conducted.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner shall provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed right ear hearing loss had onset in-service or within one year of service discharge or is otherwise shown to have been incurred in, or due to an event of service, including noise exposure.  In offering these assessments, the examiner must discuss the opinion provided in the Veteran's VA May 2007 examination report, and the Veteran's statements regarding the onset of hearing loss.  

If it is determined that right ear hearing loss was not incurred in or related to service, the examiner should be asked to address whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's service-connected tinnitus caused hearing loss.

If it is determined that the service-connected tinnitus did not cause right ear hearing loss, give an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's service-connected tinnitus aggravates (increases in severity beyond the normal progress) right ear hearing loss.  If aggravation is found, the examiner should identify the baseline level of severity before aggravation and identify that portion of the right ear hearing loss disability which is due to aggravation.

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

2.  If the decision continues to be adverse, the Veteran should be issued an appropriate supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

